IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JONATHAN HOWARD,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2367

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Jonathan Howard, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the order of revocation of probation and

the judgment and sentence issued on August 27, 2014, in Columbia County Circuit

Court case numbers 09-972-CFMA and 09-903-CF. Upon issuance of mandate in this

cause, a copy of this opinion shall be provided to the clerk of the circuit court for
treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner

qualifies for appointed counsel, the trial court shall appoint counsel to represent

petitioner on appeal.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.




                                        2